ir'
                                                                                                                       ILED
                                                                                                          UUUPiT OF APPER+ S
                                                                                                      ZGi JUL --
                                                                                                                       7 AM g: 47
                                                                                                      S




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II


 STATE OF WASHINGTON,                                                           No. 46469 -1 - II


                                    Respondent,


          vPA




 JOEL DEREK EDWARDS,                                                   UNPUBLISHED OPINION




         WORSWICK, P. J. —       Joel Edwards appeals his conviction for tampering with physical

evidence, arguing that the evidence was insufficient to support his conviction because it did not

show that an official proceeding was pending or about to be instituted. The State concedes the

error. We accept the State' s concession and remand with instructions to vacate and dismiss with


prejudice the conviction for tampering with physical evidence.

                                                     FACTS


         Police officers initially contacted Edwards while responding to a call regarding Edwards

fighting with his stepson. Officers arrested Edwards on an unrelated outstanding warrant.

Following the arrest, officers performed a general search for weapons and contraband. The

search   did    not produce   anything   of significance.   While   being   processed at   the   jail, Edwards
No. 46469 -1 - II




moved his left hand to his mouth. Corrections officer Carpenter instructed Edwards to take his


hand away from his mouth. Officer Carpenter then heard something hit the floor. Officer

Carpenter saw an object on the ground and slid it away from' Edwards with his foot. Officer

Carpenter retrieved the object, a small oxycodone pill. The State charged Edwards with one


count of unlawful possession of a controlled substance—        oxycodone, and one count of tampering

with physical evidence. The jury convicted Edwards on both charges. Edwards appeals his

conviction for tampering with physical evidence.

                                                 ANALYSIS


          Edwards argues, and the State concedes, that the evidence presented at trial was


insufficient to support a conviction for tampering with physical evidence. We accept the State' s

concession because the record does not show that an official proceeding was pending or about to

be instituted relating to Edwards' s unlawful possession of a controlled substance.

          The State is required to prove each element of the crime charged beyond a reasonable


doubt. U. S. CONST.    amend   XIV; State   v.   Mau, 178 Wash. 2d 308, 312, 308 P.3d 629 ( 2013).          A


challenge to the sufficiency of evidence admits the truth of the State' s evidence and all

reasonable inferences that can be drawn therefrom. State v. Salinas, 119 Wash. 2d 192, 201, 829
P.2d 1068 ( 1992). On review, we consider whether any rational trier of fact, viewing the

evidence in the light most favorable to the State, could have found all of the elements of the


crime proven beyond a reasonable doubt. State v. Mason, 160 Wash. 2d 910, 936, 162 P.3d 396

 2007).


          Statutory interpretation is a question of law reviewed de novo. State v. Browne, 181 Wn.

App.   756, 761, 327 P.3d 63 ( 2014). Courts first     examine   the language   of   the   statute and
No. 46469 -1 - II




determine the plain meaning " from the ordinary meaning of the language at issue, the context of

the statute in which that provision is found, related provisions, and the statutory scheme as a

whole."     State   v.   Engel, 166 Wash. 2d 572, 578, 210 P.3d 1007 ( 2009).         To prove the offense of


tampering with physical evidence, the State must demonstrate that Edwards, having reason to

believe an official proceeding was about to be instituted, concealed evidence without legal

authority    with an     intent to impair its availability   at   the proceeding. RCW 9A. 72. 150( 1)(    a).




           When read as a whole, the plain language of RCW 9A.72. 150 requires a connection

between the "    official    proceeding ...    pending or about to be instituted" and the tampered

evidence. The prohibited behavior described under RCW 9A.72. 150( 1)( a) requires an " intent to

impair [ the evidence' s] appearance, character, or availability in such pending or prospective

official   proceeding." ( Emphasis        added.)   There is no ambiguity in the statute; the prospective

proceeding must relate to the evidence being tampered with.

           In this case, even accepting the evidence in the light most favorable to the State, no

rational trier of fact could have found that Edwards had reason to believe that an official


proceeding was about to be instituted relating to unlawful possession of a controlled substance.

Edwards was arrested on an unrelated outstanding warrant. Until officer Carpenter retrieved the

oxycodone pill, Edwards could not have had reason to believe that a proceeding would be

initiated for unlawful possession of a controlled substance.


           Accordingly, we hold that no rational trier of fact could.find that Edwards had reason to

believe that an official proceeding was about to be instituted prior to tampering with evidence.

Thus, we accept the State' s concession that there was insufficient evidence to prove every

element     of the   crime of   tampering     with physical evidence.     We   reverse   the judgment   and remand
No. 46469 -1 - II




with instructions to the trial court to vacate and dismiss with prejudice the conviction for


tampering with physical evidence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered




                                                                     Worswick, P. J.
 We concur:




 Maxa, J.




 Sutton, J.




                                                  M